Citation Nr: 1629423	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  16-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's wife


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A copy of the transcript of this hearing has been associated with the claims file and it reflects that the record was held open for 30 days to allow for the submission of additional evidence.  Additional evidence was submitted in May 2016 and the Veteran, through his representative, waived review of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  Thus, the Board will proceed with appellate review.       

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Additionally, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to herbicides.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the veteran was not so exposed during that service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994). 

The diseases which are presumed to result from exposure to herbicides include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B cell leukemias.  38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and a manifestation of the disease to a compensable degree within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii). 

Notwithstanding the provisions relating to presumptive service connection, a veteran may establish service connection for a disability with proof of actual direct causation.  Combee, 34 F.3d at 1039. 

In this case, the Veteran's service personnel records confirm that he had foreign service in the Republic of Vietnam, from June 1970 to July 1971, thus his exposure to herbicides during service is presumed.  

The Veteran has submitted medical evidence showing a current diagnosis of esophageal cancer.   Esophageal cancer is not one of the disabilities for which service connection may be established on a presumptive basis as due to herbicide exposure.  Nevertheless, service connection may be established with proof of actual direct causation.  In May 2016, the Veteran submitted a medical opinion from his treating oncologist, Dr. A. M., who stated that "it is at least as likely as not that the Veteran's diagnosed esophageal cancer is due to his exposure to Agent Orange."  

Unfortunately, the Board finds that Dr. A. M.'s opinion is inadequate, as it is premised on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).  Dr. A. M.'s opinion was based on the Veteran having "no family history of this type of cancer," as well as on review of relevant medical literature.  However, the medical evidence of record, including VA treatment records and records from Essentia Health, reflects that the Veteran's father died of esophageal cancer at the age of 72.  Thus, as Dr. A. M.'s opinion is premised on inaccurate facts, it is not probative evidence of an etiological relationship between the Veteran's exposure to herbicides during service and his esophageal cancer.  

As the etiological opinion of Dr. A. M. is inadequate, and the Veteran has not been afforded a VA examination, the record does not contain evidence sufficient to decide his claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, this matter must be remanded to obtain an opinion regarding the etiology of the Veteran's esophageal cancer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his esophageal cancer.  The claims folder, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  Following review of the record, to include the Veteran's medical history, and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's esophageal cancer is etiologically related to service, to include due to herbicide exposure.  The examiner should specifically address the May 2016 opinion of Dr. A. M. and the Veteran's family history of esophageal cancer.  A complete rationale must be provided for the opinion rendered.

2.  The RO must then re-adjudicate the Veteran's claim on appeal, with consideration of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




